Descartes Announces Renewed Normal Course Issuer Bid for Common Shares WATERLOO, ONTARIO, December 18, 2009 — Descartes Systems Group (TSX: DSG) (NASDAQ: DSGX), a federated global logistics network provider, announced today acceptance by the Toronto Stock Exchange (the “TSX”) of Descartes’ Notice of Intention to make a Normal Course Issuer Bid (the “NCIB”). Pursuant to the NCIB, Descartes proposes to purchase through the facilities of the TSX and/or the NASDAQ Global Select Market (“NASDAQ”), from time to time, if it is considered advisable, up toan aggregate of 5,458,773 common shares of
